HOKANSON; ANTE LONCAR;
                 LJUBICA LONCAR AND ELIZABETH
                 G. VIDUCICH; RAUL RIOS AND
                 FERMINA RIOS; VLADIMIR RIVKIN;
                 DANNY MAES AND STEPHANIE
                 CLEVELAND; MARK N. KECHEJIAN
                 AND CHRISTINE KECHEJIAN;
                 MICHAEL HAHALYAK AND LISA
                 KRISAY-HAHALYAK; BE
                 RUDNITSKY AND TAMAR A.
                 RUDNITSKY; CLAY FRAZIER AND
                 PAULA FRAZIER; MIRIAM KIM AND
                 MARIE KIM; PASQUALE FEBBRARO
                 AND CATHLEEN M. FEBBRARO; HYO
                 SHIN AND JUNG SHIN; EUN YOUNG
                 LEE; JOHN 0. TOROSIAN AND
                 SARKIS TOROSIAN; LUNIQUE LE;
                 RAFFI PIRICHIAN AND ANI
                 PIRICHIAN; JIM C. BURGUM; NANCY
                 MARTINA; HERMAN CELIKIAN;
                 RICHARD FELDMAN; LES KRIEGER
                 AND REBEKAH KRIEGER;
                 CHRISTINA KIM; JUAN MEDINA AND
                 CLARISSA MEDINA; THOMAS
                 CIFELLI AND JOHN CIFELLI;
                 MANSOUR SHAMS AND ZAHRIA
                 SHAMS; LEE FAMILY TRUST; CHRIS
                 LEE AND SUZIE LEE AS CO-
                 TRUSTEES; BRADLEY COSTELLO
                 1997 TRUST; BRADLEY COSTELLO AS
                 TRUSTEE; BERNARD KLOUDA;
                 RUZAN CHARKCHYAN AND
                 ARUTYUN CHARKCHYAN; MARCO
                 GONZALEZ; MARK BUCHSTABER
                 AND DEBORAH BUCHSTABER; LINH
                 TANG AND HUNG TANG; JERRY
                 BROWN; WILLIAM PEDERSON AND
                 TATYANA PEDERSON; CHARLES
                 GERACI AND DELVIN DIAZ; MYUNG
                 JA CHO; SHERENNE TANG AND
                 JULIETA BALAHADIA; CHENG LIM;
SUPREME COURT
        OF
     NEVADA
                                            2
(0) 1947A    e
                   DAVID SHIM; HOJOON LEE;
                   MICHAEL LINARES; LAURIE
                   LINARES; GREG YI AND GRACE Yl;
                   SOLIP, LLC; UJJAL GHOSHTAGORE;
                   WERDMULLER FAMILY TRUST;
                   WALTER E. WERDMULLER VON
                   ELGG AND JILL C. WERDMULLER
                   VON ELGG, TRUSTEES; SASAN
                   SEIDFATHI AND MEHRNAZ
                   SAGHAFI; LAWRENCE M.
                   DUMOULIN; SEHAK TUNA AND
                   VARTUHI TUNA; LAWRENCE
                   HOBSON AND LINDA M. HOBSON;
                   LEE PRITZL; BELINDA W. LOUIE;
                   AMIN A. RAHIM AND ZAITUN A.
                   RAHIM; PRISCILLA SALEM; IKE
                   SHERIVIAN AND GILLIANA
                   SHERMAN; REMI OHTA; DUNCAN &
                   GARDELLA ENTERPRISES, LLC;
                   ALEXANDER GONSECKI AND
                   VALENTINA GONSECKI; SHI SI
                   ZHENG; RAFIK BAKIJAN; LV 700,
                   LLC; AND LOUIS CARNESALE AND
                   JOHN CARNESALE,
                                       Appellants,
                                  vs.
                   TURNBERRY/MGM GRAND TOWERS,
                   LLC, A NEVADA LLC; MGM GRAND
                   CONDOMINIUMS LLC, A NEVADA
                   LLC; THE SIGNATURE
                   CONDOMINIUMS, LLC, A NEVADA
                   LLC; MGM MIRAGE, A DELAWARE
                   CORPORATION; MGM RESORTS
                   INTERNATIONAL, A DELAWARE
                   CORPORATION;
                   TURNBERRY/HARMON AVE., LLC, A
                   NEVADA LLC; MGM GRAND HOTEL,
                   LLC, A NEVADA LLC; SIGNATURE
                   TOWER 1, LLC, A NEVADA LLC;
                   SIGNATURE TOWER 2 LLC, A/K/A
                   TURNBERRY/MGM GRAND TOWER B
SUPREME COURT
        OF
     NEVADA
                                               3
(0) 19474    cep
                 LLC, A NEVADA LLC; SIGNATURE
                 TOWER 3, LLC, A NEVADA LLC; AND
                 TURNBERRY WEST REALTY, INC., A
                 NEVADA CORPORATION,
                                        Respondents.

                                      ORDER DISMISSING APPEAL
                            Appellants have filed a motion to dismiss this appeal. The
                 motion is not opposed, but respondents seek fees and costs on appeal
                 pursuant to NRAP 42(b).
                            Cause appearing, we grant appellants' motion; the appeal is
                 dismissed. We deny respondents' request for fees and costs. The parties
                 shall bear their own fees and costs on appeal. NRAP 42(b).
                            It is so ORDERED.'



                                        Pabaguirre



                 Douglas
                             )rEce                                                   J.



                 cc: Hon. Mark R. Denton, District Judge
                      Wiand Guerra King P.L.
                      Blumenthal, Nordrehaug & Bhowmik
                      Gerard & Associates
                      Morris Law Group
                      Snell & Wilmer, LLP/Las Vegas
                      Lewis Roca Rothgerber LLP/Las Vegas
                      Sidley Austin LLP/Dallas
                      Eighth District Court Clerk


                       'In light of this order, we deny as moot respondents' request for an
                 extension of time to file the answering brief.

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e